DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 07/29/2022 and Applicant’s request for reconsideration of application 15/704136 filed 07/29/2022.
Claims 1-21 have been examined with this office action.


Claim Terms
permission attributes – [0117] … Authorized entities 102, 104, 106, 108, 110, and 112 can be granted permission attributes or access to write new blocks to the blockchain using the interface processor 308. [0227] … Each party can have well defined roles, with pre-defined business authorizations to allow them access to data or operations based on permission attributes.
security device – [0226]  The credit score platform 300 can have different security tools including an authentication unit 716, an identity management unit 718 and fraud management unit 718, a permissions unit 720, and an audit logging unit 722. 
Thus, applicant’s security device is read in view of the specification as the credit score platform which is described a general purpose computer [0148]. The “plurality of security tools comprising an authentication unit, identity management unit, permissions unit and audit logging unit” is merely software running on the general purpose computer.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of maintaining credit scores and identity records without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1, 19 and 20 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “storing a distributed ledger of a plurality of nodes, storing a plurality of blocks, each block comprising identification data linked to a set of identifiers for an individual, transaction data, a timestamp indicating when the block was created, and a hash reference for the distributed ledger; 	transmit a credit request and display a visualization of an electronic credit history record, credit score, and data points with weightings to indicate impact of credit data points on the credit score; 	verifies requesting devices using permission attributes prior to providing access to the credit history record and prior to granting write permissions to update the credit history record, wherein t compares credentials to the permissions attributes, wherein manages a hierarchical model for party identities to enroll, activate, deactivate, and renew the credentials, wherein uses a public and private key infrastructure to maintain the identities while being decentralized; 	receive the credit request for an individual corresponding to a first set of identifiers for a digital identity record; verify the user device using credentials of the user device; 	receive credit data from a plurality of data sources, verify the data sources prior to granting write permissions to update the credit history record with the credit data, and generate a set of blocks of the plurality blocks by accessing the storage devices of the plurality of nodes of the distributed ledger, each block of the set of blocks having an identifier of the first set of identifiers for the identity record, the set of blocks including an initial block for storing at least the portion of the credit data, the initial block comprising attributes for the individual, and permission attributes for the digital identity record, wherein the permission attributes authorize at least one node of the plurality of nodes to create a new block for insertion into the set of blocks, update an existing block of the set of blocks, delete or mark the existing block of the set of blocks or extract data from one or more blocks of the set of blocks; 	store the set of blocks on nodes of the plurality of nodes of the distributed ledger; 	access the nodes of the distributed ledger to generate the credit history record using the first set of identifiers to identify the set of blocks, each identified block having an identifier of the first set of identifiers, and using the permissions attributes to authorize the at least one node of the plurality of nodes to extract data from the set of blocks stored using the permission attributes to populate the credit history record with a credit score and the data from the set of blocks, the credit score computed on demand and in near real time in response to the received credit request;	wherein generates an on demand real time visualization of the credit history record and credit score, and updates the display the on demand real time visualization of the credit history record populated by the data  extracted from the set of blocks stored, wherein verifies the user device prior to providing access to the electronic credit history record using the permission attributes for the digital identity record; store smart contract code on a block of the set of blocks; 	trigger notification of a credit event by executing the smart contract code stored on the block of the set of blocks, the notification having an identifier of the first set of identifiers and credit event attributes; 	generate an additional block for storing on the distributed ledger using the notification for the credit event verify the at least one node of the plurality of nodes with the security device and the permissions attributes to authorize the at least one node to create the additional block for insertion into the set of blocks, the additional block having the identifier of the first set of identifiers and the credit event attributes; 	validate, using the plurality of nodes, the additional block for insertion into the set of blocks to generate validation information; 	store the additional block on a storage device of a node of the plurality of nodes of the distributed ledger to record the credit event as part of the electronic credit history record, wherein the validation information is stored as part of the set of blocks; and 	generate the credit alert indicating the credit event and determine an impact of the credit event on the credit history record based on the additional block having the identifier of the first set of identifiers stored on the storage device of the node of the plurality of nodes of the distributed ledger; and 	wherein transmit the credit alert to the user device using the first set of identifiers and update the visualization of the interface application to indicate the impact of the credit event on the electronic credit history record”. 

Claim 19 comprises inter alia the functions or steps of “storing a distributed ledger of a plurality of nodes, the storage devices for storing a plurality of blocks, each block comprising identification data linked to a set of identifiers for an individual, transaction data, a timestamp indicating when the block was created, and a hash reference for the distributed ledger; 
	transmit a credit request and display a visualization of an electronic credit history record; 
	verifies requesting devices using permission attributes prior to providing access to the credit history record and prior to granting write permissions to update the credit history record, wherein compares credentials to the permissions attributes, wherein manages a hierarchical model for party identities to enroll, activate, deactivate, and renew the credentials, wherein the security device uses a public and private key infrastructure to maintain the identities while being decentralized; 
	in response to the credit request, access the plurality of nodes of the distributed ledger and verify at least one node of the plurality of nodes with using permission attributes for the digital identify record to authorize the at least one node to generate the credit history record using the set of identifiers for the digital identity record to identify a set of blocks, each identified block having an identifier of the set of identifiers for the digital identity record, wherein the set of blocks store the  permission attributes for the digital identify record to authorize the at least one node of the plurality of nodes to create a new block for insertion into the set of blocks and extract data from one or more blocks of the set of blocks, and extract data from the set of blocks stored on the storage devices using the permission attributes for the digital identify record and the security device to authorize the at least one node to populate the electronic credit history record with data for a set of loan offers, each loan offer indicating a creditor and loan terms; 
	verify the user device with the security device using credentials of the user device prior to providing access to the credit history record: 
	transmit the credit history record and update the display a on demand real time visualization of the credit history record populated by the data extracted from the set of blocks using the permission attributes; 
receive a selected loan offer indicating a selected creditor and selected loan terms; 
	transmit a notification of the selected loan offer to the selected creditor; 
	receive an acceptance of the selected loan offer from the selected creditor; 
	generate smart contract code with the selected loan terms, the smart contract being linked to an identifier of the set of identifiers and the selected creditor, the smart contract having an signature and transaction terms; and 
	record a new block for storing on the distributed ledger using the permissions attributes to authorize a node of the plurality of nodes to create the additional block for insertion into the set of blocks, validate or verify the new block for insertion into the set of blocks to generate validation information, and initiating propagation of the new block to the plurality of nodes, the new block having the smart contract code, the identifier, the validation information, and the selected creditor; 
	generate a credit alert indicating the credit event, determine an impact of the credit event on the electronic credit history record based on the additional block having the identifier of the first set of identifiers stored on the node of the plurality of nodes of the distributed ledger, and transmit the credit alert to the user using the first set of identifiers to update the visualization to indicate the impact of the credit event on the electronic credit history record”. 

Claim 20 comprises inter alia the functions or steps of “storing a distributed ledger of a plurality of nodes storing a plurality of blocks; 	each block comprising identification data linked to a set of identifiers for a digital  identity record, transaction data, a timestamp indicating when the block was created, a hash reference for the distributed ledger; storing instructions to transmit a credit request and display a visualization of an credit history record, credit score, and data points with weightings to indicate impact of credit data points on the credit score; 	verifies requesting devices using permission attributes prior to providing access to the credit history record and prior to granting write permissions to update the credit history record, wherein the security device compares credentials to the permissions attributes, wherein the security device manages a hierarchical model for party identities to enroll, activate, deactivate, and renew the credentials, wherein the security device uses a public and private key infrastructure to maintain the identities while being decentralized;	in response to the credit request for an individual corresponding to the set of identifiers for the digital identity record, access the plurality of nodes of the distributed ledger, verify at least one node of the plurality of nodes using permission attributes for the digital identify record to authorize the at least one node to generate an credit record using the set of identifiers for the digital identity record to identify the set of blocks on the storage devices, each identified block having an identifier of the set of identifiers for the digital identity record, wherein the set of blocks store the permission attributes for the digital identify record to authorize the at least one node of the plurality of nodes to create a new block for insertion into the set of blocks and extract data from one or more blocks of the set of blocks, and extract data from the set of blocks stored using the permission attributes for the digital identify record and the security device to authorize the at least one node to populate the credit record with a digital identity record and validation information for the set of blocks, the digital identity record comprising data from a second set of blocks stored, each block of the second set of blocks linked to the set of identifiers, and further configured to update the display an on demand real time visualization of the credit history record and the digital identity record; store smart contract code on a block of the set of blocks; and 	trigger of a notification of credit event to the interface by executing the smart contract code stored on the block of the set of blocks; 	generate a credit alert indicating the credit event, determine an impact of the credit event on the electronic credit history record based on the additional block having the identifier of the first set of identifiers stored on the storage device of the node of the plurality of nodes of the distributed ledger, and transmit the credit alert to the user device using the first set of identifiers to update the visualization to indicate the impact of the credit event on the credit history record, verifies the user device using credentials of the user device prior to providing access to the credit history record”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. 
Maintaining credit scores and identity records is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving (accessing), storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instructions to apply the exception to the particular technological environment of a distributed ledger (such as generating sets of blocks, accessing storage devices, and smart contracts). 
Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer (node) functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instructions (such as the middleware application) to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0147-0152][0252] and the cited art pertaining to the use of permissions and distributed ledgers in the Conclusions section of this office action) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-18, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving (accessing), storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instructions to apply the exception to the particular technological environment of a distributed ledger (such as generating sets of blocks, accessing storage devices, and smart contracts). The computers (nodes) these steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.
As for dependent claims 21, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of machine learning. The machine learning is recited at a high-level of generality such that it is generally linked its use to the abstract idea of the claims. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. Regarding applicant’s argument that the claims do not recite any abstract ideas, the examiner disagrees. Maintaining credit scores and identity records is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Regarding applicant’s argument that the claims provide improved computer security, the examiner disagrees. The claims and specification merely describe software (an authentication unit, identity management unit, permissions unit and
audit logging unit) running on a general purpose computer to perform the abstract ideas of the claims such as generate and display on demand and real time visualizations of credit history records, and credit alerts with impacts of credits events on the electronic credit history records. The use of permissions attributes (see Claim Interpetation) is recited at a high-level of generality such that it is generally linked its use to the abstract idea of the claims. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. As such, the examiner maintains the rejection. 

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-I submitted 11/03/2021 used as prior art and in the conclusion section in the office action submitted 11/03/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
10/30/2021